DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 31, 39 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 17 recites the limitation "the delivery part".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “a trigger”, however a trigger is already introduced in claim 1 from which claim 31 depends. Therefore, it is unclear whether the trigger of claim 31 is a new and different structure than the one recited in claim 1. For purposes of examination, both triggers will be treated as one and the same and claim 31 should be amended to recite –the trigger--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 17, 18, 31-34, 36-39 is/are rejected under 35 U.S.C. 102(a) as being anticipated by D’Antonio et al. (US 2008/0071218 A1).
With regard to claim 1 and 17, D’Antonio discloses A hand held apparatus (Fig. 3 and 4) for delivering a substance to an animal, the apparatus comprising: a hand held frame  (3) comprising a drive section (generally 70) including a drive arrangement (generally 72/43), the drive arrangement having an adjustable stroke ([0066], [0104], stroke length is adjusted based on the size of the attached removable cartridge), the hand held frame further comprising a trigger (7); a removable delivery section (17) including a delivery arrangement (generally 97) configured to deliver the substance to the animal through the delivery part (99); a substance reservoir in fluid communication with the removable delivery section (27); a control system (272); the removable delivery section: being removably mechanically coupled to the hand held frame such that the drive arrangement of the hand held frame is configured to actuate the delivery arrangement of the removable delivery section when mechanically coupled ([0066]); being removably electrically coupled to the hand held frame and having an electronic device (63 which includes 61 are electronic sensors that communicate with the controller)  configured to communicate with the controller, the electronic device having an electronic identifier (61); having a first one-way valve (90) configured to allow the substance to flow from the substance reservoir into a main delivery conduit (49) and a second one-way valve (92) located at a distal end and configured to allow the substance to flow from the main delivery conduit to the delivery part (99); the control system being configured to calculate a calculated stroke length for the drive arrangement ([0066], [0104]) and further configured to cause the drive arrangement to operate the removable delivery section at the calculated stroke length after receiving input from the trigger ([0066], [0104]; stroke length is determined after sensors 61 on the removable section indicate the size of the cartridge/dose to be delivered. Based on the size of the cartridge, a stroke length is chosen to deliver the correct dose). 
With regard to claim 2 and 18, D’Antonio discloses wherein the electronic device (61) is configurable to store at least one of configuration information and substance type information (61 stores information containing the size of the cartridge in the removable delivery part. This information could be considered the configuration information).
With regard to claim 4, D’Antonio discloses the control system comprising a processor mounted in the hand-held frame (272, [0095]). 
With regard to claim 31, D’Antonio discloses said hand held frame comprising a trigger (7), said trigger creating an electrical input to said control system ([0070]). 
With regard to claim 32, D’Antonio discloses said trigger comprising a finger-operated trigger button (see element 7). 
With regard to claim 33, D’Antonio discloses said hand held frame comprising a trigger (7), said trigger creating an electrical input to said control system ([0070]), said electrical input causing said drive section to actuate ([0070]).
With regard to claim 34, D’Antonio discloses said trigger comprising a finger operated trigger button (see element 7). 
With regard to claim 36, D’Antonio discloses said delivery part (99) comprising a drenching tube (see element 99 considered a tubular element). 
With regard to claim 37, D’Antonio discloses said removable delivery section (17) being coupled to said hand held frame using a locking mechanism (notches 53 mate with corresponding notches on 13 and are twisted to lock the removable delivery section [0066]). 
With regard to claim 38, D’Antonio discloses said locking mechanism comprising a snap fit (notches mate to create a snap fit). 
claim 39, D’Antonio discloses the drive section (70) being oriented substantially parallel to the delivery arrangement (97) when the removable delivery section is attached, and the gun-shaped handle section (at 5) being oriented off axis from the drive section (see Fig. 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Antonio et al. (US 2008/0071218 A1) in view of Valk et al. (US 2012/0179132 A1).
With regard to claim 5, D’Antonio discloses a processor but not one that is external. 
Valk teaches the use of an external computing device ([0028], [0084]) for remotely controlling the device. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to have an external computer device as taught by Valk for the purpose of allowing remote control of the device and for external users to access the information from the hand-held device ([0028], [0084]).
With regard to claim 6, D’Antonio discloses the claimed invention except for determining a substance type. 
Valk discloses the control system being configured to receive  the electronic identifier from the electronic device of the removable delivery system where the identifier is substance type (Fig. 12, at block 132).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to have determine a substance type as taught by Valk for the purpose of ensuring compliance with a delivery program ([0077]).
With regard to claim 7, D’Antonio discloses the claimed invention except for determining a substance type. 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to have determine a substance type as taught by Valk for the purpose of ensuring compliance with a delivery program ([0077]).
With regard to claim 19-23, D’Antonio discloses the claimed invention except for determining a substance configured and a substance non-configured state. 
Claim 19: Valk teaches wherein the delivery information comprises data indicating that the delivery section is in one of a substance configured state and a substance non-configured state (Fig. 12, block 132, 116), and wherein the control system is configured to read the data and determine that the delivery section is in one of the substances configured state and the non-configured state (116, 132). 
Claim 20: Valk teaches  in the substance non- configured state, the system is adapted to receive selected substance type data (Fig. 12, element 132) and determine if the selected substance type data and the delivery section are in one of a medication compatible state and a medication incompatible state (the “yes” or “no” operators which either determines if there is compatibility for the contents in the container}.
Claim 21, Valk teaches wherein, in the medication compatible state, the control system is configured to write substance type date indicative of the selected substance to the electronic device carried by the delivery section thereby configuring the delivery section to the substance configured state ( Fig. 12, box 132 determines whether the device can be placed 4 substance compatible state; see the “yes” or “no” operators which either determines if there is compatibility or not for the contents in the container).
Claim 22, Valk discloses wherein the control system is configured to receive substance type selection data and wherein the delivery information includes delivery substance type data associated with the interchangeable delivery section, wherein the control system is configured to determine if the substance type selection data and delivery substance type data represent compatible substances, and restrict operation of the system if the substances are incompatible (see Fig. 12, box 132}.
Claim 23, Valk teaches wherein the control system is configured to receive substance type selection data and wherein the delivery information includes delivery section type data indicating the type of coupled interchangeable delivery section, wherein the control system is configured to determine if the substance type selection data and delivery section type data represent a compatible combination, and restrict operation of the system if the combination is not compatible (see at Fig. 12, boxes 106, 114).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of D’Antonio to have determine a substance configured state as taught by Valk for the purpose of ensuring compliance with a delivery program ([0077]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783